Citation Nr: 1337728	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection and assigned a 0 percent rating for bilateral hearing loss, effective May 19, 2009.  

In April 2011, the Veteran submitted additional evidence in the form of an April 2011 private medical report.  However, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss.  

With respect to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Veteran was last afforded a VA examination for his bilateral hearing loss in October 2010, about 3 years ago.  In April 2011, the Veteran submitted a private audiological examination which suggested decreased auditory thresholds.  The reported speech discrimination scores show the private examiner did not use the Maryland CNC Test (but rather used the Northwestern University Auditory Test No.6 (NU-6) word list).  The reported auditory thresholds, however, suggest the presence of an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86(a) (2013).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

Because there may have been changes in the Veteran's audiological condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to address the severity of his service-connected bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.

If the auditory thresholds from the current examination are less severe than the auditory thresholds reported in the private April 2011 audiological report, the VA examiner should explain the reason why there is a difference. 

2.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claim adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


